           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        CALVIN MALONE, and a class of                         CASE NO. 19-5574 RJB - JRC
11      similarly situated individuals,
                                                              ORDER ON DEFENDANTS’
12                                 Plaintiffs,                MOTION TO DISMISS
                v.
13
        STATE OF WASHINGTON,
14      WASHINGTON STATE DEPARTMENT
        OF SOCIAL AND HEALTH SERVICES,
15      KELLY CUNNINGHAM, DR. HENRY
        RICHARDS, MARK STRONG,
16      WILLIMA VAN HOOK, SJAN TALBOT,
        and DAVID FLYNN,
17
                                   Defendants.
18

19          This matter comes before the Court on Defendants’ Motion to Dismiss under Rule 12(c)

20   and Rule 12(b)(1) and Motion to Strike, in part. Dkt. 40. The Court has considered the

21   pleadings filed in support of and in opposition to the motion and the file herein.

22          In this putative class action, the Plaintiff brings claims under the federal constitution,

23   pursuant to 42 U.S.C. § 1983, the Fair Labor Standards Act (“FLSA”), and under state law for

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 1
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 2 of 15




 1   unjust enrichment in connection with detainees’ work at Washington’s Special Commitment

 2   Center (“SCC”) for sexually violent predators. Dkt. 1. The Plaintiff seeks declaratory relief,

 3   injunctive relief, and damages. Id.

 4                             I.      FACTS AND PROCEDURAL HISTORY

 5       A. FACTS

 6           The following facts are taken from the Plaintiff’s Amended Complaint (Dkt. 23).

 7   According to the Amended Complaint, the detainees at the SCC are involuntarily committed by

 8   the State pursuant to RCW 71.09.060 as sexually violent predators. Dkt. 23. The detainees are

 9   committed for intensive long term treatment at the SCC, which is located on McNeil Island,

10   Washington. Id. The Defendants are the State of Washington and it’s agency that is responsible

11   for the SCC, the Washington State Department of Health and Human Services (collectively

12   “State”) and the individually named Defendants: former superintendents of the SCC, Kelly

13   Cunningham, Dr. Henry Richards, the present “CEO” of the SCC, David Flynn, and former

14   “CEOs” of the SCC, Mark Strong, William Van Hook, and Sjan Talbot. Id.

15           The Amended Complaint asserts that unlike prisoners in the state prison system, the

16   detainees at the SCC “are forced to pay for many modern essentials, such as personal hygiene

17   items, shoes, bedding, and warm clothing.” Dkt. 23. It maintains that the “SCC employment

18   system for [detainees] is structured to coerce detainees to work so they can earn money to buy

19   essentials, modest ‘luxuries’ such as bottled water . . . and to save money to transition towards

20   potential release into less restrictive settings or to society at large.” Id. at 2. The Amended

21   Complaint asserts that detainees perform a wide range of work including “meal preparation and

22   service, clerical services, janitorial services, painting and building maintenance, electrical and

23   plumbing repair, biohazard removal (i.e. human waste and blood), infections disease control,

24   assisting residents who are physically disabled, and gardening.” Id., at 5.


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 2
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 3 of 15




 1          The Amended Complaint asserts that since at least 2008, the detainees’ wages are

 2   between $1.00 and $3.00 per hour, and they do not earn overtime pay. Id. It alleges that

 3   detainees at one of Washington’s mental health inpatient facilities, Western State Hospital,

 4   including those with “sex offender status,” are paid as much as $11.20/hour for work. Id.

 5          The Amended Complaint alleges that the detainees “are not provided with the necessary

 6   equipment to safely and effectively perform their jobs,” including work boots, clerical supplies,

 7   non-slip footwear for the kitchen, eye protection, and at times, safety masks or gloves even when

 8   cleaning biohazardous materials. Id., at 5. It maintains that some detainees have been injured as

 9   a result of not having adequate safety gear. Id., at 6.

10          The Amended Complaint asserts claims (against the individually named Defendants, in

11   both their official and individual capacities) for violation of: (1) detainees’ federal constitutional

12   rights to equal protection under the fourteenth amendment and the right against being subjected

13   to cruel and unusual punishment under the eighth amendment, including for “policies, customs

14   or practices,” and “training, supervision, or discipline,” (2) FLSA, and (3) unjust enrichment.

15   Dkt. 23.

16      B. PENDING MOTION

17          The Defendants now move to dismiss Plaintiff Malone’s claims. Dkt. 40. Plaintiff

18   Malone oppose the motion. Dkt. 46.

19          Also now pending, but not yet ripe, is Plaintiff Malone’s motion for leave to amend the

20   Amended Complaint, which is noted for consideration on October 9, 2020. Dkt. 45. The

21   proposed second amended complaint (Dkt. 45-1), which was filed with “red-line” changes, adds

22   a Plaintiff, James Turner, who alleges he is currently detained at the SCC. The only other

23   changes occur on page one, where the caption is changed from “First Amended Collective

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 3
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 4 of 15




 1   Action . . .” to “Second Amended . . .,” Mr. Turner’s name is added, the word “himself” is

 2   changed to “themselves,” and on the last page, the date was changed.

 3                                            II.     DISCUSSION

 4          A. STANDARD FOR MOTION TO DISMISS

 5          A complaint must be dismissed under Fed. R. Civ. P. 12(b)(1) if, considering the factual

 6   allegations in the light most favorable to the plaintiff, the action: (1) does not arise under the

 7   Constitution, laws, or treaties of the United States, or does not fall within one of the other

 8   enumerated categories of Article III, Section 2, of the Constitution; (2) is not a case or

 9   controversy within the meaning of the Constitution; or (3) is not one described by any

10   jurisdictional statute. Baker v. Carr, 369 U.S. 186, 198 (1962); D.G. Rung Indus., Inc. v.

11   Tinnerman, 626 F.Supp. 1062, 1063 (W.D. Wash. 1986); see 28 U.S.C. §§ 1331 (federal

12   question jurisdiction) and 1346 (United States as a defendant). When considering a motion to

13   dismiss pursuant to Rule 12(b)(1), the court is not restricted to the face of the pleadings but may

14   review any evidence to resolve factual disputes concerning the existence of jurisdiction.

15   McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988), cert. denied, 489 U.S. 1052

16   (1989); Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir. 1983). A federal court

17   is presumed to lack subject matter jurisdiction until plaintiff establishes otherwise. Kokkonen v.

18   Guardian Life Ins. Co. of America, 511 U.S. 375 (1994); Stock West, Inc. v. Confederated

19   Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). Therefore, plaintiff bears the burden of proving the

20   existence of subject matter jurisdiction. Stock West, 873 F.2d at 1225; Thornhill Publishing Co.,

21   Inc. v. Gen’l Tel & Elect. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

22          A party may bring a motion for judgment on the pleadings “[a]fter the pleadings are

23   closed–but early enough not to delay trial[.]” Fed. R. Civ. P. 12(c). A motion for judgment on the

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 4
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 5 of 15




 1   pleadings is decided under the same standard as a motion to dismiss under Fed. R. Civ. P.

 2   12(b)(6). McGlinchy v. Shell Chem., 845 F.2d 801, 810 (9th Cir. 1988).

 3           Fed. R. Civ. P. 12(b)(6) motions to dismiss may be based on either the lack of a

 4   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.

 5   Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir. 1990). Material allegations

 6   are taken as admitted and the complaint is construed in the plaintiff's favor. Keniston v. Roberts,

 7   717 F.2d 1295 (9th Cir. 1983). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

 8   does not need detailed factual allegations, a plaintiff's obligation to provide the grounds of his

 9   entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

10   elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55

11   (2007) (internal citations omitted). “Factual allegations must be enough to raise a right to relief

12   above the speculative level, on the assumption that all the allegations in the complaint are true

13   (even if doubtful in fact).” Id. at 555. The complaint must allege “enough facts to state a claim

14   to relief that is plausible on its face.” Id. at 547.

15           B. MOTION TO DISMISS CLAIMS FOR DECLARATORY AND INJUNCTIVE
                RELIEF PURSUANT TO RULE 12(b)(1)
16
             In addition to damages, the Plaintiff seeks the following relief: a declaration that
17
     “defendants have violated the Constitutional rights, protections and guarantees of [the detainees]
18
     under the United States Constitution and Fair Labor Standards Act,” and an injunction “ordering
19
     defendants to cease violating the laws and Constitution of the United States as it pertains to [the
20
     detainees].” Dkt. 23.
21
             “An inmate’s release from prison while his claims are pending generally will moot any
22
     claims for injunctive relief relating to the prison’s policies unless the suit has been certified as a
23
     class action.” Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995).
24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 5
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 6 of 15




 1           The Defendants’ motion to dismiss Plaintiff Malone’s claims for injunctive relief

 2   pursuant to Fed. R. Civ. P. 12(b)(1) should be granted. Plaintiff Malone does not dispute that he

 3   is no longer a detainee at the SCC. This case has not been certified as a class action. The

 4   undersigned notes that the pending motion to amend the complaint seeks to add another named

 5   Plaintiff who alleges that he currently resides at the SCC. As the case currently stands, the

 6   claims for injunctive relief should be dismissed, without prejudice, pending a decision on the

 7   motion to amend the complaint. While the Defendants also move for dismissal of Plaintiff

 8   Malone’s claim for declaratory relief, it is unclear that his release from the SCC moots his claim

 9   for declaratory relief, which is retroactive in nature.

10           C. CLAIMS AGAINST THE STATE AND INDIVIDUAL NAMED
                DEFENDANTS IN THEIR OFFICIAL CAPACITIES
11
                     1. Violations of Federal Constitutional Rights – “Person”
12
         In order to state a claim under 42 U.S.C. § 1983, a complaint must allege that (1) the conduct
13
     complained of was committed by a person acting under color of state law, and that (2) the conduct
14
     deprived a person of a right, privilege, or immunity secured by the Constitution or laws of the United
15
     States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other grounds, Daniels v.
16
     Williams, 474 U.S. 327 (1986). States (or state officers acting in their official capacity) are not
17
     “persons” for purposes of damages for § 1983 liability. Will v. Michigan Dep’t of State Police,
18
     491 U.S. 58, 66 (1989); Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir.
19
     1997). “However, there is one exception to this general rule: when sued for prospective
20
     injunctive relief, a state official in his official capacity is considered a ‘person’ for § 1983
21
     purposes.” Doe, at 839 (emphasis in original).
22

23

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 6
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 7 of 15




 1           Accordingly, claimed damages, retrospective injunctive relief and retrospective

 2   declaratory relief for violations of the federal constitution asserted against the State or the

 3   individually named Defendants, in their official capacities, should be dismissed with prejudice.

 4           Under this order, claims for prospective injunctive relief should also be dismissed, but

 5   without prejudice.

 6                   2. Sovereign Immunity – FSLA and Unjust Enrichment

 7           “The Eleventh Amendment has been authoritatively construed to deprive federal courts

 8   of jurisdiction over suits by private parties against unconsenting States.” Seven Up Pete Venture

 9   v. Schweitzer, 523 F.3d 948, 953 (9th Cir. 2008).

10           To the extent that Plaintiff claims damages, retrospective injunctive and retrospective

11   declaratory relief against the State, or state officials acting in their official capacities, these

12   claims should be dismissed as barred by the Eleventh Amendment. There is no evidence that

13   Washington, its agencies, or officers have consented to such a suit for damages and they are,

14   accordingly, immune from suits of this kind brought in federal courts. Pittman v. Oregon

15   Employment Dept., 509 F.3d 1065, 1071 (9th Cir. 2007) (internal quotations omitted). While the

16   Eleventh Amendment does not preclude suits that seek prospective injunctive relief against a

17   state official, Ex Parte Young, 209 U.S. 123 (1908), Plaintiff Malone does not have standing for

18   such a claim because he is no longer at the SCC.

19                   3. Conclusion as to the State and Individually Named Defendants in their official
                        capacities
20
             All claims for damages, retrospective injunctive and retrospective relief for violations of
21
     the detainees’ federal constitutional rights, violations of the FLSA, or for unjust enrichment
22
     asserted against the State and individually named Defendants in their official capacities should
23
     be dismissed with prejudice.
24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 7
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 8 of 15




 1          D. CLAIMS ASSERTED AGAINST THE INDIVIDUALLY NAMED
               DEFENDANTS IN THEIR INDIVIDUAL CAPACITIES
 2
            The Plaintiff makes claims against the individually named Defendants, in their individual
 3
     capacities, for violation of his fourteenth (equal protection and due process) and eighth
 4
     amendment rights, for violation of the FLSA, and for unjust enrichment. Each of the
 5
     individually named Defendants are alleged to be either former or the current heads of the SCC.
 6
                    1. Federal Constitutional Claims made pursuant to 42 U.S.C. § 1983
 7
            In order to state a claim under 42 U.S.C. § 1983, a plaintiff must set forth the specific
 8
     factual bases upon which he claims each defendant is liable. Aldabe v. Aldabe, 616 F.2d 1089,
 9
     1092 (9th Cir. 1980). Vague and conclusory allegations of official participation in a civil rights
10
     violations are not sufficient to support a claim under § 1983. Ivey v. Board of Regents, 673 F.2d
11
     266 (9th Cir. 1982).
12
            A defendant cannot be held liable under 42 U.S.C. § 1983 solely on the basis of
13
     supervisory responsibility or position. Monell v. New York City Dept. of Social Services, 436
14
     U.S. 658, 694 n.58 (1978); Padway v. Palches, 665 F.2d 965 (9th Cir. 1982). A defendant may
15
     be held liable as a supervisor under § 1983 only “‘if there exists either (1) his or her personal
16
     involvement in the constitutional deprivation, or (2) a sufficient causal connection between the
17
     supervisor’s wrongful conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202,
18
     1207 (9th Cir. 2011)(quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir.1989)).
19
            The motion to dismiss the claims asserted against the individual Defendants in their
20
     individual capacities should be granted. The Amended Complaint and proposed amended
21
     complaint (Dkt. 45-1) has failed to assert sufficient facts to support the individually named
22
     Defendants’ personal participation.
23

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 8
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 9 of 15




 1          A majority of the assertions in the Amended Complaint against them are mere “formulaic

 2   recitations” of the elements of a claim and, at times, appear to improperly assert claims against

 3   them solely by virtue of their position as supervisors and heads of the SCC. Monell, at 694.

 4   Moreover, the Amended Complaint’s allegations, that these individually named Defendants

 5   “had/have supervisory authority and responsibility . . . for promulgating, approving, and

 6   implementing all SCC policies, practices, and procedures and for training all SCC personnel”

 7   (Dkt. 23) are vague and conclusory allegations of personal participation which are insufficient to

 8   state a claim against them. “[C]onstitutional tort claims against supervisory defendants turn on

 9   the requirements of the particular claim—and, more specifically, on the state of mind required by

10   the particular claim—not on a generally applicable concept of supervisory liability.” OSU

11   Student All. v. Ray, 699 F.3d 1053, 1071 (9th Cir. 2012).

12          Further, there are no allegations in the Amended Complaint about events that occurred to

13   Plaintiff Malone specifically. For example, there is no allegation that he was in any manner

14   injured by the alleged lack of provision of necessities or that he suffered any injuries due to not

15   having work related supplies.

16          While the individually named Defendants move for dismissal of the federal constitutional

17   claims asserted against them on the grounds of qualified immunity (Dkt. 40) and particularly as

18   to the equal protection claim, that motion may have merit, but the decision on qualified

19   immunity is premature. The Defendants’ claim to qualified immunity should be addressed soon,

20   however.

21          At this point, Plaintiff Malone’s constitutional claims against the individually named

22   Defendants, in their individual capacities, should be dismissed without prejudice. It is

23   unnecessary to reach the further grounds that they advance for the claims dismissal.

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 9
          Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 10 of 15




 1                  2. Claims under FLSA

 2          The Defendants move to dismiss claims asserted against the individually named

 3   Defendants for violation of the FLSA, arguing that the detainees here are not “employees” for

 4   purposes of the Act. Dkt. 40.

 5          As pled in the Amended Complaint and proposed second amended complaint, this claim

 6   against the individually named Defendants in their individual capacities is an end run at the

 7   State’s Eleventh Amendment immunity. All the acts Plaintiff Malone complains of, which

 8   violates the FLSA, are driven by the SCC’s policy. They should be dismissed as barred by the

 9   Eleventh Amendment. To the extent the claim could be construed as not being driven by policy,

10   the FLSA claim should be dismissed for a failure to state a claim.

11          Both parties agree that the Ninth Circuit Court of Appeals has not ruled on whether

12   detainees held pursuant to a sexually violent predator statute are “employees” for purposes of the

13   FLSA. While the Ninth Circuit has held that sexually violent predator detainees are entitled to

14   “more considerate treatment and conditions of confinement than criminals whose confinement

15   are designed to punish,” Hydrick v. Hunter, 500 F.3d 978, (9th Cir 2007), there is no indication

16   that the improved “treatment and conditions” includes considering them “employees” for

17   purposes of the FLSA. The Ninth Circuit has held that prisoners are not “employees” under the

18   FSLA. Burleson v. California, 83 F.3d 311, 313–14 (9th Cir. 1996). Other circuits who have

19   considered the question have found that civil detainees held pursuant to sexually violent predator

20   statutes were analogous to prisoners to whom the FLSA doesn’t apply. Matherly v. Andrews,

21   859 F.3d 264, 278 (4th Cir. 2017)(Rule 12(b)(6) dismissal of SVP detainee’s FSLA claim

22   proper); Sanders v. Hayden, 544 F.3d 812, 814 (7th Cir. 2008); and Miller v. Dukakis, 961 F.2d

23

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 10
          Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 11 of 15




 1   7, 8-9 (1st Cir. 1992). These authorities are persuasive and the FLSA claims should be

 2   dismissed.

 3          Moreover, even if, as Plaintiff Malone asserts, the Ninth Circuit’s “economic reality” test

 4   applies, the Amended Complaint and proposed second amended complaint fail to allege facts

 5   which would support a finding that he was an “employee” under the FLSA. The claim should be

 6   dismissed.

 7                  3. Unjust Enrichment

 8          “Unjust enrichment is the method of recovery for the value of the benefit retained absent

 9   any contractual relationship because notions of fairness and justice require it. In such situations

10   a quasi-contract is said to exist between the parties.” Young v. Young, 164 Wn.2d 477, 484, 191

11   P.3d 1258, 1262 (2008) Washington law requires three elements be established: (1) “a benefit

12   conferred upon the defendant by the plaintiff;” (2) “an appreciation or knowledge by the

13   defendant of the benefit;” and (3) “the acceptance or retention by the defendant of the benefit

14   under such circumstances as to make it inequitable for the defendant to retain the benefit without

15   the payment of its value.” Id.

16          The claim for unjust enrichment asserted against the individually named Defendants, in

17   their individual capacity, should be dismissed. Plaintiff Malone’s Amended Complaint and

18   proposed second amended complaint has failed to identify a benefit that was conferred on these

19   individually named Defendants. While he maintains that he made their jobs easier, that general

20   assertion is not sufficient. Plaintiff appears to be alleging that his work and the work of other

21   detainees reduced the cost of their detention, but he fails to point to any facts which plausibly

22   show that the individually named Defendants benefited from this. This unjust enrichment claim,

23   like the Plaintiff’s FLSA claim, appears to be an attempt to skirt around the Eleventh

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 11
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 12 of 15




 1   Amendment bar. The Plaintiff’s claim against the individually named Defendants for unjust

 2   enrichment should be dismissed without prejudice.

 3           E. STATUTE OF LIMITATIONS

 4           The Defendants move for dismissal of all claims the Plaintiff makes for events occurring

 5   before June 20, 2016, which is three years before he filed his original complaint, as barred by the

 6   statute of limitations. Dkt. 40.

 7           “Section 1983 does not contain its own statute of limitations.” TwoRivers v. Lewis, 174

 8   F.3d 987, 991–92 (9th Cir. 1999). “Thus, the federal courts will apply the applicable period of

 9   limitations under state law for the jurisdiction in which the claim arose. In Washington, the

10   catch-all three-year limitations period ‘for any other injury to the person or rights of another’

11   contained in R.C.W. 4.16.080(2) applies to § 1983 claims.” Boston v. Kitsap Cty., 852 F.3d

12   1182, 1185 (9th Cir. 2017). The FSLA has either a two-year or three-year statute of limitations.

13   Flores v. City of San Gabriel, 824 F.3d 890, 906 (9th Cir. 2016)(“the two-year statute of

14   limitations for actions under the FLSA may be extended to three years if an employer's violation

15   is deemed willful’”). Additionally, claims for unjust enrichment in Washington must be brought

16   within three years. RCW 4.16.080(3).

17           “Dismissal on statute of limitations grounds can be granted pursuant to Fed. R. Civ. P.

18   12(b)(6) only if the assertions of the complaint, read with the required liberality, would not

19   permit the plaintiff to prove that the statute was tolled.” TwoRivers v. Lewis, 174 F.3d 987, 991

20   (9th Cir. 1999).

21           Even considering the Amended Complaint and proposed second amended complaint with

22   generous liberality, the Court cannot find any basis to toll the statute of limitations. Plaintiff

23   Malone, while generally arguing that there could be a basis to toll the statute of limitations,

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 12
           Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 13 of 15




 1   offers none. Plaintiff Malone has failed to state a claim upon which relief can be granted for

 2   events occurring before June 20, 2016. While it is not clear from the current pleadings in the

 3   case, this may eliminate the claims asserted against some of the former superintendents and

 4   “CEOs.”

 5           F. MOTION TO STRIKE

 6           The Defendants also move to strike paragraph 32 of the Amended Complaint. It

 7   provides:

 8           On information and belief, some SCC staff, including individuals with only a
             General Equivalency Diploma, can earn between $80,000 and $120,000 a year
 9           with overtime. Due to Plaintiffs’ labor, the jobs of SCC staff are easier. On
             information and belief, some SCC staff watch television and sleep on the job
10           while Plaintiffs perform duties of the SCC staff.

11   Dkt. 23, at 6.

12           Pursuant to Fed. R. Civ. P. 12(f), the court may strike claims or allegations which are

13   immaterial to an action. Motions to strike claims or allegations under Rule 12(f) are disfavored.

14   Rosales v. Citibank, 133 F.Supp.2d 1177, 1180(N.D. 2001).

15           The Defendants’ motion to strike (Dkt. 40) should be denied. While of limited use, the

16   allegation is not wholly “immaterial.”

17           G. CONCLUSION

18           By this order, several of the Plaintiff’s claims are dismissed with prejudice. Further,

19   other issues decided in this order effect the Plaintiff’s pending motion for leave to file a second

20   amended complaint. Plaintiff should be afforded an opportunity file a renewed motion for leave

21   to amend his amended complaint after considering this ruling. If he chooses to file a renewed

22   motion to amend, he should do so in accordance with the Local Rules and include a proposed

23   second amended complaint. Any such motion should be made by October 15, 2020.

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 13
          Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 14 of 15




 1          The Joint Status Report was due on September 29, 2020 and has not been filed. The

 2   parties should be given until October 30, 2020 to file their Joint Status Report.

 3                                              III.    ORDER

 4          Therefore, it is hereby ORDERED that:

 5          (1) Defendants’ Motion to Dismiss (Dkt. 40) IS GRANTED as follows:

 6                 Plaintiff Malone’s claims for injunctive relief ARE DISMISSED;

 7                 All claims for damages, retrospective injunctive and retrospective relief for

 8                  violations of the detainees’ federal constitutional rights, violations of the FLSA,

 9                  or for unjust enrichment asserted against the State and individually named

10                  Defendants, in their official capacities, ARE DISMISSED WITH PREJUDICE;

11                 Claims for constitutional violations asserted against the individually named

12                  Defendants in their individual capacities, ARE DISMISSED WITHOUT

13                  PREJUDICE;

14                 Claims for violation of the FLSA asserted against the individually named

15                  Defendants, in their individual capacities, ARE DISMISSED;

16                 Claims for unjust enrichment asserted against the individually named Defendants,
17                  in their individual capacities, ARE DISMISSED WITHOUT PREJUDICE;
18                 The constitutional claims asserted against the individually named Defendants, in
19                  their individual capacities, ARE DISMISSED WITHOUT PREJUDICE;
20
                   All claims based on events before June 20, 2016 ARE DISMISSED WITH
21
                    PREJUDICE;
22
                   The deadline for the Plaintiff to file a renewed motion to amend, if any, IS
23
                    OCTOBER 15, 2020;
24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 14
          Case 3:19-cv-05574-RJB-JRC Document 49 Filed 09/30/20 Page 15 of 15




 1                 The deadline for the parties to file their Joint Status Report IS RESET to

 2                  OCTOBER 30, 2020.

 3          (2) Defendants’ motion to strike (Dkt. 40) IS DENIED.

 4          (3) This case and all pending motions ARE RE-REFERRED to U.S. Magistrate Judge J.

 5   Richard Creatura.

 6          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 7   to any party appearing pro se at said party’s last known address.

 8          Dated this 30th day of September, 2020.

 9

10
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEFENDANTS’ MOTION TO DISMISS - 15
